Citation Nr: 0945015	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a below the left knee 
amputation as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1955 to August 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, found that the Veteran 
was not entitled to service connection for a below the left 
knee amputation.  

In March 2009 the Board remanded the Veteran's current claim 
for additional development.  

The issue has been re-characterized to comport to the 
evidence of record.  

The medical evidence of record indicates that the Veteran has 
been diagnosed with peripheral vascular disease and that it 
has been aggravated by his service-connected diabetes 
mellitus disability.  Entitlement to service connection for 
peripheral vascular disease is not currently before the Board 
and is REFERRED to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a below the left 
knee amputation as secondary to diabetes mellitus.  The 
Veteran was granted service connection for diabetes mellitus, 
with a 20 percent evaluation effective August 26, 2004, in 
the May 2005 rating decision on appeal.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310.  

The Veteran's left leg below the knee has been amputated.  A 
November 2000 private hospital operation report notes that 
the Veteran was given a pre and post operative diagnoses of 
left lower extremity dry gangrene with ischemia and was noted 
to have a left below the knee amputation operation.  A VA 
examination was conducted in April 2005 and the Veteran was 
given a diagnosis of left below the knee amputation secondary 
to severe peripheral vascular disease.  

The April 2005 VA examination report notes that the Veteran 
was diagnosed with diabetes mellitus in 2002 and that his 
left leg was amputated in November 2000.  The examiner opined 
that the Veteran's left leg amputation is less likely as not 
a result of his diabetes mellitus.  The rationale provided 
for the opinion was that the Veteran was diagnosed and 
treated for diabetes mellitus in January 2002 and that the 
Veteran was at a very high risk for a below the knee 
amputation because of his severe peripheral vascular disease, 
active infection, and diabetes mellitus.  

A December 2008 VA medical opinion notes that the Veteran was 
diagnosed with diabetes mellitus in 2002, but the time of 
diagnosis for diabetes mellitus is delayed on average 5-10 
years and the Veteran most likely had diabetes mellitus 
undiagnosed from 1997.  Diabetes mellitus is known to cause 
peripheral vascular disease.  The physician opined that the 
Veteran's diabetes mellitus aggravated his peripheral 
vascular disease, which lead to the right below the knee 
amputation.  

A medical opinion based on an inaccurate factual premise is 
not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Given that the December 2008 medical opinion placed 
the onset of the Veteran's diabetes mellitus in 1997, the 
Board finds that the opinion expressed in April 2005 VA 
examination report is based on an inaccurate factual basis 
because it placed the onset of the Veteran's diabetes 
mellitus after the Veteran's below the left knee amputation.  
Likewise, the April 2005 VA examination report does not 
address whether the Veteran's left leg amputation was 
aggravated by his service connected diabetes mellitus 
disability pursuant to 38 C.F.R. § 3.310.  Therefore, the 
April 2005 VA examination is incomplete and carries little 
evidentiary weight, and a new VA examination must be provided 
to determine whether the Veteran's left leg amputation is 
secondary to his service connected diabetes mellitus.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his below the left knee amputation 
disability.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's service-
connected diabetes mellitus disability 
aggravated the Veteran's peripheral 
vascular disease which, in turn lead to 
the left knee amputation.  The examiner is 
to note that, based on a December 2008 VA 
medical opinion, the Veteran has already 
been service-connected for a below the 
right knee amputation disability based on 
the fact that the Veteran's service-
connected diabetes mellitus disability 
aggravated the Veteran's peripheral 
vascular disease which, in turn, lead to 
the right knee amputation.  If the 
examiner determines that the same 
conclusion does not hold for the left knee 
amputation, he or she must specifically 
state why not and provide a rational 
explanation for the left knee amputation.

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
Board concedes that the Veteran has had 
diabetes mellitus since at least 1997.  

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



